DETAILED ACTION
The instant action is in response to application 5 June 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in Fig. 7 and Fig. 8 should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claims 9-10, MPEP 2173.05(p) states “a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.  It is presently unclear which statutory category applicant is seeking, since it appears that the method (process) is dependent upon the apparatus (machine).  For the purposes of examination, the claims shall be treated as apparatus claims.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Barrett (US 5737203).
As to claim 1,  Barrett discloses A discloses  A transformer (Fig. 3G) for a three-port voltage converter, the transformer comprising: a first ring-shaped transformer core (Fig. 3G, 70); a first primary winding (60), disposed on the first transformer core (Fig. 3 G, 72); a second primary winding (62), disposed on the second transformer core (42); a first secondary winding (64), disposed on the first transformer core (70); a second secondary winding (66), disposed on the second transformer core (72); and a tertiary winding (68), disposed on the first transformer core (70) and the second transformer core (72).
Claim(s) 1, 2, 9-10 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Wataru (EP 3203624).
As to claim 1,  Wataru discloses a transformer (Fig. 3) for a three-port voltage converter, the transformer comprising: a first ring-shaped transformer core (Fig. 3 UC1- UC0); a first primary winding (311), disposed on the first transformer core; a second primary winding (321), disposed on the second transformer core (Fig. 3, UC2-UC0); a first secondary winding (312), disposed on the first transformer core; a second secondary winding (322), disposed on the second transformer core; and a tertiary winding (332), disposed on the first transformer core and the second transformer core.
As to claim 2, Wataru discloses wherein the first transformer core and the second transformer core comprise a common limb, on which the tertiary winding is disposed (Fig. 3, U0).
As to claim 9, Wataru discloses including the steps of: providing a first AC voltage at the first primary winding (Fig. 4, Vp1); and providing  a second AC voltage (Fig. 4, Vp2) at the second primary winding with a time delay (t2, see ¶41-42 describing phase shift) in relation to the provision (Fig. 4) of the first AC voltage; wherein the time delay (t2) is set on the basis of a target voltage at the tertiary winding (Fig. 4, the switches are controlling the output voltage via feeding the diodes and filtered on the output).
As to claim 10, Wataru discloses including the steps of: providing (S20) a first AC voltage at the first secondary winding (Vp1); and providing (Vp2) a second AC voltage at the second secondary winding; wherein the magnetic flux through the first transformer core and the magnetic flux through the second transformer core extend in the same direction in a region surrounded by the tertiary winding (See Figs. 3 and 11.  The parallel magnetic flux in the center limb should run the same direction).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US 5737203) in view of Mao (US 20160322968).
As to claim 3, Barrett discloses A three-port voltage converter, comprising: a transformer  having a first ring-shaped transformer core, a second ring-shaped transformer core, a first primary winding, disposed on the first transformer core, a second primary winding, disposed on the second transformer core, a first secondary winding, disposed on the first transformer core, a second secondary winding, disposed on the second transformer core, and a tertiary winding, disposed on the first transformer core and the second transformer core (see above, the previous limitations  limitations are similar to claim 1); a first driver circuit (Fig. 4, item generating control signals for Q1/Q2), designed to provide a first AC voltage at the first primary winding (70) and to provide a second AC voltage at the second primary winding (72); a AC voltage at the first secondary winding and provide a second AC voltage at the second secondary winding; and a rectifier circuit (Col. 4, lines 23-40 “It will be appreciated by those of skill in the art that when a low to moderate bias current is applied to the control winding (for example, the 1.0 and 2.0 amps DC biases applied in the above example), the transformer of the present invention behaves like a resonating output transformer with low, magnetizing inductance. The magnetizing current results in a reduction of output current, but also permits output current to be generated beyond a voltage conversion ratio in excess of unity.”), designed to rectify an AC voltage applied to the tertiary winding.
Barrett does not explicitly disclose a second driver circuit.
Mao teaches a second driver circuit (Fig. 13, item controlling s1-s4) configured to rectify an AC voltage (output n1-n4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use synchronous rectifiers as disclosed in Mao to reduce conduction losses.  
	As to claim 4, Barrett in view of Mao teaches wherein the first driver circuit is designed to provide a time delay between the provision of the first AC voltage at the first primary winding and the provision of the second AC voltage at the second primary winding, wherein the time delay s adjustable on the basis of a target voltage at the tertiary winding (Col. 4, lines 23-40, the magnetizing current is changing the effective inductance of the transformer, therefore generating different AC waves in each item, providing lead/lag between individual phases).
	As to claim 5, Barrett in view of Mao teaches wherein the first driver circuit (Q1/Q2) comprises a first primary resonant circuit (C1/T1), which is electrically coupled to the first primary winding, and a second primary resonant circuit (C2/T2), which is electrically coupled to the second primary winding.
	As to claim 6, Barrett in view of Mao teaches wherein the first driver circuit (Q1/Q2) is designed to provide a respective rectangular voltage to the first primary resonant circuit (13) and to the second primary resonant circuit (14) and wherein a duty cycle of the rectangular voltages is adaptable on the basis of an electric power to be transferred (Col. 1, lines 15-25 “The control or regulation of the output of transformers has been accomplished by a variety of devices, including preregulation with devices such as pulse width modulation (PWM) inverters, saturable reactors, magnetic amplifiers, and ferroresonant regulators. For PWM inverters, the pulse width of the original input to the transformer is adjusted to result in a change in the transformer's output.”).
As to claim 7, Barrett in view of Mao teaches wherein the second driver circuit comprises a secondary resonant circuit (Mao, LR1, CR1), which is electrically coupled to the first secondary winding (n1) and to the second secondary winding (n2) at a node (this is made obvious simply by tying the outputs together.  The expected advantage of parallel paths would be more current output).
Allowable Subject Matter
Claims 8 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 8, the prior art fails to disclose: “wherein the second driver circuit (20) comprises a first secondary resonant circuit (23), which is electrically coupled to the first secondary winding (21), and a second secondary resonant circuit (24), which is electrically coupled to the second secondary winding (22); and wherein the rectifier circuit (30) comprises a tertiary resonant circuit (35), which is electrically coupled to the tertiary winding (31).” in combination with the additionally claimed features, as are claimed by the Applicant. 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839